         Case 4:16-cv-03396-YGR Document 332 Filed 05/01/19 Page 1 of 5



 1   BURSOR & FISHER, P.A.
     L. Timothy Fisher (State Bar No. 191626)
 2   Yeremey O. Krivoshey (State Bar No. 295032)
     Blair E. Reed (State Bar No. 316791)
 3   1990 North California Blvd., Suite 940
     Walnut Creek, CA 94596
 4   Telephone: (925) 300-4455
     Facsimile: (925) 407-2700
 5   E-Mail: ltfisher@bursor.com
              ykrivoshey@bursor.com
 6            breed@bursor.com
 7   BURSOR & FISHER, P.A.
     Scott A. Bursor (State Bar No. 276006)
 8   2665 S. Bayshore Dr., Suite 220
     Miami, FL 33133-5402
 9   Telephone: (305) 330-5512
     Facsimile: (305) 676-9006
10   E-Mail: scott@bursor.com
11   Attorneys for Plaintiff and the Classes
12

13                                  UNITED STATES DISTRICT COURT
14                               NORTHERN DISTRICT OF CALIFORNIA
15

16    IGNACIO PEREZ, on Behalf of Himself          Case No. 4:16-cv-03396-YGR
      and all Others Similarly Situated,
17
                                                   THE PARTIES’ PROPOSALS
18                               Plaintiff,        REGARDING JURY INSTRUCTION NO.
             v.                                    32
19
      RASH CURTIS & ASSOCIATES,                    Judge: Hon. Yvonne Gonzalez Rogers
20
                                 Defendant.
21

22

23

24

25

26

27

28
     THE PARTIES’ PROPOSALS REGARDING JURY INSTRUCTION NO. 32
     CASE NO. 4:16-cv-03396-YGR
              Case 4:16-cv-03396-YGR Document 332 Filed 05/01/19 Page 2 of 5



 1               At the pre-trial conference on April 29, 2019, the parties discussed Joint Proposed Jury
 2   Instruction No. 32 – Introduction to a Class Action. The Court ordered the parties to meet and
 3   confer regarding the proposed instruction and to either submit an agreed instruction or their
 4   competing proposals by Wednesday, May 1, 2019 at 5:00 p.m. The parties met and conferred and
 5   were unable to reach agreement. A copy of the email exchange memorializing the parties’ efforts
 6   to meet and confer is attached hereto as Exhibit 1. The parties’ proposed instructions are set forth
 7   below.
 8
         I.    PLAINTIFF’S PROPOSED JURY INSTRUCTION NO. 32 – INTRODUCTION TO A
 9                                      CLASS ACTION

10               A class action is a lawsuit that has been brought by one or more plaintiffs on behalf of a

11   larger group of people who have similar legal claims. All of these people together are called a

12   “class.” The Court has appointed Plaintiff Ignacio Perez as the class representative and Bursor &

13   Fisher, P.A. as Class Counsel to represent the class.

14               In a class action, the claims of many individuals can be resolved at the same time instead of

15   requiring each member to sue separately. Because of the large number of claims that are at issue in

16   this case, not everyone in the class will testify. You may assume that the evidence at this trial

17   applies to all class members, except as I specifically tell you otherwise. All members of the class

18   will be bound by the result of this trial.

19               In this case, there are four classes that have been approved or “certified” by the Court.1 The

20   Classes are defined to include people whose telephone numbers were obtained by Rash Curtis

21   through skip tracing, and who Rash Curtis called using one or more autodialers or who Rash Curtis

22   called using a prerecorded message.2 They will be referred to collectively as “The Class” or as

23

24

25
     1
26     Defendant now disputes this sentence and the two preceding paragraphs even though they were
     agreed to by the parties and submitted as Joint Proposed Jury Instruction No. 32. In addition, this
27   portion of the proposed instruction was based on CACI No. 115 (“Class Action” Defined). The
     jury should be instructed about what a class action is.
28   2
       Defendant has agreed to this sentence.

     THE PARTIES’ PROPOSALS REGARDING JURY INSTRUCTION NO. 32                                                 1
     CASE NO. 4:16-cv-03396-YGR
           Case 4:16-cv-03396-YGR Document 332 Filed 05/01/19 Page 3 of 5



 1   “Class Members.”3 The Class Members do not include any people for whom Rash Curtis has had a
 2   debt-collection account in their name.4
 3            This case concerns calls made by Rash Curtis from June 17, 2012 through April 2,
 4   2019. This is referred to as the “Class Period.”5
 5   II.   DEFENDANT’S PROPOSED JURY INSTRUCTION NO. 32 – INTRODUCTION TO A
                                   CLASS ACTION
 6

 7
              Defendant Rash Curtis submits its proposal for Instruction No. 32 as follows:
 8

 9            “A class action is a lawsuit that has been brought by one or more plaintiffs on behalf of a
10   larger group of people who have similar legal claims. All of these people together are called a
11   “Class.” The people that make up the Class will be referred to as “Class Members.” This case
12   involves four classes who are represented by Ignacio Perez. Mr. Perez will be referred to as the
13   “Class Representative.” Bursor & Fisher, P.A. is “Class Counsel,” and it represents Mr. Perez and
14   the Class.
15            In a class action, the claims of many individuals are resolved at the same time, instead of
16   requiring each member to sue separately. Because of the large number of claims that are at issue in
17   this case, not everyone in the class will testify. All members of the class will be bound by the
18   result of this trial.
19

20

21   3
       Defendant has agreed to this sentence.
     4
22     Defendant disputes this sentence and claims that it is inaccurate. This language was derived from
     the last paragraph of the proposed instruction the Court sent to the parties on April 26, 2019, which
23   stated: “Class members do not include any persons who provided their cellular telephone in an
     application for credit to a creditor that has opened an account with Rash Curtis in such person's
24   name prior to Rash Curtis first placing a call using an automatic dialing system and/or prerecorded
     voice.” It is also similar to the language used by the Court in the Class Certification Order (Doc.
25   81, at 2:11-15): “Excluded from the classes are persons who provided their cellular telephone in an
     application for credit to a creditor that has opened an account with [d]efendant in such debtor’s
26   name prior to [d]efendant first placing a call using an automatic telephone dialing system and/or
     prerecorded voice.” There is no dispute whether the classes exclude debtors. This information
27   should be provided to the jury. Defendant’s proposed instruction is inaccurate because it omits the
     exclusion of debtors from the class definition. Id.
28   5
       Defendant has agreed to this sentence.

     THE PARTIES’ PROPOSALS REGARDING JURY INSTRUCTION NO. 32                                               2
     CASE NO. 4:16-cv-03396-YGR
        Case 4:16-cv-03396-YGR Document 332 Filed 05/01/19 Page 4 of 5



 1          The classes are defined as people whose telephone numbers were obtained by Rash Curtis
 2   through skip tracing, and who Rash Curtis called using one or more auto dialers, or who it called
 3   using a prerecorded message.
 4          This case concerns calls made by Rash Curtis from June 17, 2012 through April 2, 2019.
 5   This is referred to as the “Class Period.””
 6

 7          This proposal incorporates the gist and substance of the original instruction, but it is more
 8   neutral and less argumentative. It also avoids the suggestion of the Court favoring the Plaintiff’s
 9   case by reference to the Court and suggesting its imprimatur.
10

11   Dated: May 1, 2019                            BURSOR & FISHER, P.A.
12
                                                   By:    /s/ Yeremey Krivoshey
13                                                        Yeremey Krivoshey

14                                                 L. Timothy Fisher (State Bar No. 191626)
                                                   Yeremey Krivoshey (State Bar No.295032)
15                                                 Blair E. Reed (State Bar No. 316791)
                                                   1990 North California Blvd., Suite 940
16                                                 Walnut Creek, CA 94596
                                                   Telephone: (925) 300-4455
17                                                 Email: ltfisher@bursor.com
                                                            ykrivoshey@bursor.com
18                                                          breed@bursor.com

19                                                 BURSOR & FISHER, P.A.
                                                   Scott A. Bursor (State Bar No. 276006)
20                                                 2665 S. Bayshore Dr., Suite 220
                                                   Miami, FL 33133-5402
21                                                 Telephone: (305) 330-5512
                                                   Facsimile: (305) 676-9006
22                                                 E-Mail: scott@bursor.com

23                                                 Attorneys for Plaintiff and the Classes

24

25

26

27

28

     THE PARTIES’ PROPOSALS REGARDING JURY INSTRUCTION NO. 32                                               3
     CASE NO. 4:16-cv-03396-YGR
        Case 4:16-cv-03396-YGR Document 332 Filed 05/01/19 Page 5 of 5



 1   Dated: May 1, 2019                 ELLIS LAW GROUP LLP
 2                                      By:    /s/ Mark E. Ellis
                                                   Mark E. Ellis
 3
                                        Mark E. Ellis (State Bar No. 127159)
 4
                                        Anthony P.J. Valenti (State Bar No. 288164)
 5                                      Lawrence K. Iglesias (State Bar No. 303700)
                                        1425 River Park Drive, Suite 400
 6                                      Sacramento, CA 95815
                                        Tel: (916) 283-8820
 7                                      Fax: (916) 283-8821
 8                                      Email: mellis@ellislawgrp.com
                                        avalenti@ellislawgrp.com
 9                                      liglesias@ellislawgrp.com

10                                      Attorneys for Defendant
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     THE PARTIES’ PROPOSALS REGARDING JURY INSTRUCTION NO. 32                         4
     CASE NO. 4:16-cv-03396-YGR
